Title: To James Madison from Paul Cuffe, 22 June 1812 (Abstract)
From: Cuffe, Paul
To: Madison, James


22 June 1812, New Bedford. “The kind attention & favour I received from thee & the other officers of the government, in my late application to them excited my grateful acknowledgment,” which should have been expressed in person. Feels “Very Sensibly the Duty and respect” owed to civil leaders and “the Still greater obligation of acknowledgment and gratitude” due to God. “His holy help be near thee in this Very critical moment, to assist thee in doing all in thy power to preserve our beloved Country from the dreadfull Calamities of war, and preserve the neutrality of the united States in peace and happiness.”
